Citation Nr: 0310287
Decision Date: 05/29/03	Archive Date: 08/07/03

DOCKET NO. 01-09 522               DATE MAY 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUE

Whether new and material evidence has been submitted to reopen the
claim for service connection for basal cell carcinoma.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD 

T. Francesca Craft, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 2000 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In December 1999, the veteran asserted that a clear and
unmistakable error (CUE) had been made in the "deferred" rating
decision of December 1975 concerning his initial claim for service
connection for basal cell carcinoma. A deferred rating decision 'is
not a final decision of the RO. As a result, CUE cannot be found in
a deferred rating decision. The veteran later indicated to the
Board that he wished the VA to address only the claim of service
connection for basal cell carcinoma based on new and material
evidence. The Board at the hearing held before the undersigned in
November 2002 addressed this issue. No other claim is before the VA
at this time.

FINDINGS OF FACT

1. The veteran has been adequately notified of all pertinent laws
and regulations and of the evidence necessary to establish his
claim; all reasonable development necessary for the disposition of
the instant case has been completed.

2. Service connection for carcinoma was denied by rating decision
in July 1975; the veteran did not appeal this decision to the Board
and it became the final decision of the VA regarding this claim.

3. Evidence received since the July 1975 rating decision is not so
significant that it must be considered in order to fairly decide
the merits of the claim of entitlement to service connection for
basal cell carcinoma.

- 2 -

CONCLUSION OF LAW

New and material evidence has not been submitted since the July
1975 rating decision, and the claim is not reopened. 38 U.S.C.A.
5103, 5103A, 5107, 5108, and 7104 (West 2002); 38 C.F.R. 3.156(a)
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), now
codified at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West Supp. 2002),
was recently enacted. The VCAA contains extensive provisions
modifying the adjudication of all pending claims. See Karnas v.
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-00. Among other
things, the new law imposes on VA expanded duties to assist and to
notify a claimant seeking VA benefits. VA issued regulations to
implement the VCAA in August 2001 (38 C.F.R. 3.102, 3.156(a), 3.159
and 3.326(a)). These regulations state that the provisions merely
implement the VCAA and do not provide any additional rights. 66
Fed. Reg. at 45,629. Accordingly, in general where the record
demonstrates that the statutory mandates have been satisfied, the
regulatory provisions likewise are satisfied.

Review of the claims folder reveals compliance with the statutory
and regulatory provisions sufficient to proceed on the claim
currently before the Board. That is, by way of the September 2000
rating decision, a December 2000 Statement of the Case (SOC), and
supplemental SOCs in April 2001 and August 2002, the RO provided
the veteran with the applicable law and regulations and gave notice
as to the evidence generally needed to substantiate his claim.
There is no other indication that additional Government or private
medical records exist that could substantiate the claim that has
not been obtained. By letter dated in April 2002, the RO apprised
the veteran of each of their respective duties to develop the
record further. See Quartuccio v. Principi, 16 Vet. App. 183
(2002). Since the RO has also provided all required notice and
assistance to the veteran, the Board finds that there is no
prejudice in proceeding with the claim at this time. Significantly,
no additional

- 3 -

pertinent evidence has been identified by the claimant as relevant
to the issue on appeal. Under these circumstances, no further
action is necessary to assist the claimant with the claim.

The Board has taken no development of the evidence pursuant to 38
C.F.R. 19.9(a)(2) in this case. Thus, the decision by the United
States Court of Appeals for the Federal Circuit in Disabled
American Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003), is not applicable. The Board
therefore finds that it can proceed with this case.

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the U.S. Court of
Appeals for Veterans Claims (the Court) held that in order to
reopen a previously and finally disallowed claim there must be new
and material evidence presented or secured since the time that the
claim was finally disallowed on any basis, not only since the time
that the claim was last disallowed on the merits. If new and
material evidence has been received with respect to a claim, which
has become final, then the claim is reopened and decided on a de
novo basis. 38 U.S.C.A. 5108.

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially on
the specific matter under consideration, which is neither
cumulative nor redundant and which is, by itself or in combination
with other evidence, so significant that it must be considered in
order to fairly decide the merits of the claim. 38 C.F.R. 3.156(a).

Service connection may be established for a disability resulting
from disease or injury incurred in or aggravated by active service.
38 U.S.C.A. 1110. For the showing of chronic disease in service, a
combination of manifestations is required, sufficient to identify
the disease entity, and observation is required, sufficient to
establish chronicity at the time. 38 C.F.R. 3.303(b). If chronicity
in service is not established, a showing of continuity of symptoms
after discharge is required to support the claim. Id. Service
connection may be granted for any disease diagnosed after
discharge, when all of the evidence establishes that the disease
was incurred in service. 38 C.F.R. 3.303(d).

- 4 -

A veteran who, during active military, naval, or air service,
served in the Republic of Vietnam during the Vietnam era, and has
a certain listed disability, shall be presumed to have been exposed
during such service to an herbicide agent (Agent Orange) unless
there is affirmative evidence to establish that the veteran was not
exposed to any such agent during that service. 38 C.F.R.
3.307(a)(6)(m) (2002); McCartt v. West, 12 Vet. App. 164, 166
(1999). Specifically, the following diseases shall be service-
connected, if the requirements of 38 C.F.R. 3.307(a) are met, even
if there is no record of such disease during service: chloracne or
other acneform diseases consistent with chloracne, Hodgkin's
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and
subacute peripheral neuropathy, porphyria cutanea tarda, prostate
cancer, respiratory cancers, and soft-tissue sarcomas. 38 U.S.C.A.
1116; 38 C.F.R. 3.309(e). All of the presumptive cancers, with the
exception of respiratory cancers (which have a 30-year presumptive
period), may be presumed to have been incurred during active
military service as a result of exposure to herbicide agents, if
manifest to a degree of 10 percent or more at any time subsequent
to exposure to herbicide agents during active service. 38 C.F.R.
3.307(a)(6)(ii). Basal cell carcinoma is not listed as a
presumptive disease.

Historically, the veteran initially filed a claim for service
connection for basal cell carcinoma in May 1975. By rating decision
in July 1975, the RO denied the claim, finding that there was no
evidence of carcinoma in service and the veteran claimed that he
was treated for basal cell carcinoma in 1972. The veteran initiated
an appeal by filing a Notice of Disagreement in October 1975.
Following the issuance of a Statement of the Case in January 1976,
the veteran did not perfect his appeal to the Board. Thus, the
rating action of July 1975 became the final decision of the VA
regarding, this issue. 

At the time of the July 1975 rating decision, the record included
copies of the service medical records which indicate that the
veteran underwent a physical examination for release from active
duty in February 1970. The report of examination indicated several
scars on various parts of the body; nothing pertaining

- 5 -

to the left cheek of the face is shown. Treatment records were
negative for skin complaints.

While the veteran's appeal was still open, VA outpatient records,
dated between February 1972 and November 1973, were received. VA
records revealed that basal cell carcinoma of face was diagnosed in
February 1972 and he was admitted to the VA Hospital to undergo
excision of the facial lesion. The hospital summary indicates that
the veteran had a facial cheek lesion for the past two years after
spontaneous drainage of a "boil." At the time of excision, the
lesion appeared to be epithelial lined cutaneous facial pocket,
which had not changed in size or drained in the past two years. The
veteran underwent a biopsy at S.C.V. Medical Center in March 1971,
which was determined to be hyperkeratosis and chronic inflammation.
This determination was confirmed by the VA Pathology Department.

Since the July 1975 rating decision, the veteran has submitted the
following additional evidence in connection with his claim for
service connection for basal cell carcinoma: several lay
statements, VA outpatient records from January 1974 to June 2001,
treatment records from a D.B., III, D.O., and personal testimony
from a November 2002 Board videoconference. Service personnel
records were submitted in connection with another claim.

VA outpatient records indicate that the veteran underwent multiple
facial minor surgeries and no longer has basal cell carcinoma on
the face. The veteran underwent a basal cell excision in May 1972.
In January 1976, he underwent a revision "nasalabioplasty" of the
left. The veteran underwent a revision of a nasolabial scar, status
post basal cell carcinoma, in January 1977 and in April 1978.
Records indicate the veteran underwent excision of scar dorsum of
nose with dermabrasion and "Z-plasty" of left nasal bar base. He
was disabled as far as ears, nose, and throat were concerned for
approximately three weeks beginning in mid- March 1980.

Treatment records from D.B., III, D.O., indicate that he has
treated the veteran on numerous occasions between August 1999 and
November 2000. Records note a

- 6 -

history of a basal lesion of the face. Notes reflect that physical
examinations were performed of the veteran in August, September,
and November 1999, and March and November of 2000. All reports of
these examinations show that skin was found to be normal and no
diagnoses pertaining to the skin were made.

T.F.J., identified as the veteran's sister, wrote in a statement
dated in February 2001 that the veteran had a little hole in his
face, "something like a blackhead", in the first part of 1970. He
saw a doctor, who told him it was nothing to worry about. The hole
continued to grow and then his face swelled after a while and "the
hole got real big." According to Ms. J., that is when the veteran
sought treatment at the VA.

VA outpatient records show that the veteran underwent a physical
examination in June 2001 for Agent Orange Registry. He indicated
that he was stationed in Vietnam from October 1969 to April 1970
and used to accompany the corpsmen into the jungles on missions of
mercy for villagers. He reported that during these excursions he
was often exposed to Agent Orange. He reported a history of a large
basal cell carcinoma involving the left cheek with erosion that
required multiple surgical procedures to remove, cure, and
reconstruct. He also indicated a tumor in his sinuses.

Physical examination showed the airways of the nose are clear.
There was evidence on the face of very faint linear scars at the
site of the excision of the left cheek and a similar scar on the
right cheek in the line of the face. The scars were not visible at
a conversational distance. There was no tenderness or evidence of
the tumor at the time of examination. No diagnosis pertaining to
the face or basal cell carcinoma was recorded.

T.B.B., identified as a friend of the veteran, submitted a
statement received by the RO in September 2001. Mr. B. disclosed
that he recalled the veteran having a large oozing, jagged, open
wound on his left cheek. He estimated the onset of the cheek to
have been shortly after he and the veteran separated from service
in 1970.

- 7 -

A.J.B., identified as the veteran's brother, submitted a statement
dated in October 2002. He stated that he had noticed swelling on
the left side of the veteran's face in April 1970. By July, Mr. B.
had noticed that his face had swollen considerably. At that time,
their grandmother made up a compact and applied it to the veteran's
face. After that the veteran's face really enlarged and a hole
developed. Mr. B. related that he saw the veteran from time to time
since then and the hole was seeping. Months later he moved out of
the area and when he next saw the veteran, the hole had become a
scar.

A videoconference was conducted in November 2002. The veteran
testified that he left Vietnam and separated from the service in
April 1970. His face swelled on July 4th, 1970, and he went to see
Dr. H. His diagnosis was an infected blackhead. Dr. H. told the
veteran that it would never go away. (Transcript (T.) at p. 3). He
sought treatment at S.C. Medical Center, where he underwent nine
biopsies, then he had nine more biopsies at the VA hospital. The VA
diagnosed basal cell carcinoma and removed the core. He underwent
a second surgery to remove the rest of the cancer. (T. at p. 4).
His face was disfigured from multiple surgeries. The cancer, he
contends, was caused by Agent Orange. His military occupational
specialty was aviation boatswain's mate, which entailed all facets
of ground operations with P3 aircraft. (T. at p. 5). He spent three
to four hours a day outside in the sun. (T. at p. 6). He had seven
to eight hours a day of sun exposure in Vietnam. He experienced no
sunburns. (T. at p. 7) About four months expired between separating
from service and the boil erupting. (T. at p. 8) He bad a hole in
the side of his face about as big as his little finger for a long
time and it would drain. (T. at p. 9) The VA told the veteran that
it was hereditary and that cancer would recur in the same spot.
Currently, he has noticed a growth similar to what was there in
1970. (T. at p. 10)

Analysis

For the limited purpose of determining whether new and material
evidence has been submitted in the instant case, the Board will
assume that the evidence submitted by and on behalf of the claimant
must be presumed to be credible. King v. Brown, 5 Vet. Apr@. 19
(1993). A review of the record indicates that the evidence of
record at

- 8 -

the time of the July 1975 rating decision showed no in-service
complaint or diagnosis of basal cell carcinoma or other skin
complaints referencing the left cheek of the face. The records at
the time of the July 1975 rating decision, as the January 1976 SOC
pointed out, failed to show basal cell carcinoma within one year of
separation from the service.

Records submitted since the July 1975 rating decision demonstrate
a diagnosis of hyperkeratosis and chronic inflammation in March
1971. This diagnosis was made in the private sector and then
confirmed by VA medical providers. The record does not show a
diagnosis of basal cell carcinoma until February 1972,
approximately one year and ten months after the veteran separated
from service. Although the diagnosis in February 1972 was not
previously considered, current VA outpatient records show that the
veteran does not have a current diagnosis of basal cell carcinoma.
The remote diagnosis is not material by itself or with other
evidence to the merits of a current claim for service connection.

The lay statements indicate that the veteran had an abnormality on
his left cheek when he returned home shortly after being separated
from the service. Neither the lay statements nor the veteran's own
statements indicate that the veteran actually had the "hole" or
"blackhead" while he was still in the service. There is no medical
evidence that links the abnormality arising in 1970 to basal cell
carcinoma, diagnosed in February 1972. On the contrary, the medical
evidence shows that the skin abnormality that arose in 1970 was
diagnosed as hyperkeratosis and chronic inflammation. In light of
the diagnosis of hyperkeratosis and chronic inflammation for the
described skin abnormality in March 1971, the lay statement
evidence does not have apparent relevance to the issue of service
connection for basal cell carcinoma.

Outpatient records indicate that the veteran does not have a
current disability of basal cell carcinoma. Accordingly, these
records do not bear directly and substantially on the issue of
service connection, that by itself or in combination with other
evidence is so significant that it must be considered in order to
fairly decide the merits of the claim.

9 -

The veteran has alleged through his videoconference testimony that
his basal cell carcinoma was caused by Agent Orange exposure. In
support of his contention, the Board notes that the veteran served
in Vietnam a considerable length of time between March 1966 and
April 1970. The veteran's exposure to herbicides during his
military service in Vietnam is not in dispute. The critical
question is whether this exposure has caused the veteran a
disability.

The veteran's allegation that the etiology of his basal cell
carcinoma lies in Agent Orange exposure is new, but it is not
material. In this regard, the Board recognizes that the veteran has
a good faith belief that basal cell carcinoma is related to his
service. However, the United States Court of Appeals for Veterans
Claims (Court) has held that a layperson is not competent to make
a medical diagnosis or to relate a medical disorder to a specific
cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
Accordingly, the veteran's contention that his basal cell carcinoma
is a result of Agent Orange exposure is not material evidence
because it has no probative medical value in establishing a nexus
between basal cell carcinoma and exposure to Agent Orange.

Simply stated, the veteran is not qualified to diagnose the
etiology of his own disorder. Similarly, his testimony that he now
has a blemish on his face similar to what he had in 1970, although
new, is not competent evidence that be now has basal cell carcinoma
or a condition related to herbicide exposure. Accordingly, the
Board finds that new and material evidence has not been submitted
to reopen the claim for service connection for basal cell
carcinoma.

Although this matter is not reopened, the Board must point out that
when presented with proof of exposure to herbicide agents during
active service (such as in this case), the law permits a
presumption of causation for specific skin disorders, such as
chloracne or acneform disease consistent with chloracne. 38 C.F.R.
3.309(e). The veteran does not have chloracne or acneform disease
consistent with chloracne. In order to prove entitlement as a
result of herbicide exposure under this section, the record must
show that the veteran has a condition that is presumptively caused
by

- 10-

herbicide agents or, in the alternative, the medical evidence must
prove that the veteran's current disorder is causally connected to
exposure to herbicide agents.

The newly submitted evidence in this matter falls to address either
issue with competent evidence. No medical evidence has been
presented that the veteran's basal cell carcinoma was causally
linked with exposure to herbicides, such as Agent Orange. The VA
has found no association could be determined between Agent Orange
And skin cancers. Diseases Not Associated with Exposure to Certain
Herbicide Agents, 67 Fed. Reg. at 42606-42607 (June 24, 2002).
Ultimately, the medical evidence in this case would control the
merits of the veteran's claim.

ORDER

New and material evidence not having been received to reopen the
appellant's claim for service connection for basal cell carcinoma,
the claim remains denied.

JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. 

- 11 -

(2) You are no longer required to file a copy of your Notice of
Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 12 -



